DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 19 and 20 each recite the limitation “the method of claim 18”. There is insufficient antecedent basis for this limitation in the claim. Claim 18 does not recite a method but rather is dependent from claim 17 which recites a system. Examiner is interpreting this such that the claims 19 and 20 are meant to refer to “the system 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pollard (US 2017/0021544, made of record on the IDS dated 3/30/2021 as WO 2017/015573).
Regarding claim 1,  Pollard meets the claimed, A method of adjusting melt pressure in an injection molding machine, the method comprising: (Pollard [0028]-[0030] describe a method of operating an injection molding machine) measuring, by a sensor of the injection molding, a property associated with an injection of a polymeric material being injected by the injection molding machine; (Pollard [0028]-[0029] describe strain gauge sensors 52 and 53 in an injection molding machine which sense surface strain caused by injection of the molding material) based on the measured property, calculating a value indicative of a melt pressure of the polymeric material being injected by the injection molding machine, (Pollard [0030] uses the strain detected by the strain gauge sensors to determine pressure in the mold cavity) based on the value indicative of the melt pressure and a desired melt pressure of the polymeric material as a function of time, adjusting operation of the injection molding machine (Pollard [0030] and [0036] describe using the change in strain to calculate pressure in the mold cavity and then adjusts the injection molding process) wherein adjusting operation of the injection molding machine adjusts the injection of the polymeric material in an effort to minimize any difference between the melt pressure and the desired melt pressure (Pollard [0030]-[0032] describe the process of adjusting the injection process if the controller determines that the pressure of the mold cavity exceeds a predetermined range in order to return the pressure to the desired range.)
Regarding claim 2, Pollard meets the claimed, The method of claim 1, wherein calculating the value indicative of the melt pressure of the polymeric material further comprises estimating an error associated with the value (Pollard [0030] describes measuring the pressure approximated from the strain measurements and comparing it to the maximum permissible pressure value. The comparison of the measured value to the permissible value meets the broadest reasonable interpretation of “an error associated with the value.”) 
Regarding claim 3, Pollard meets the claimed, The method of claim 2, wherein adjusting operation of the injection molding machine further comprises adjusting operation of the injection molding machine based on the estimated error (Pollard [0030] describes the injection molding machine is adjusted so to not exceed the permissible pressure.)
Regarding claim 4, Pollard meets the claimed, The method of claim 2, wherein the error is constant (Pollard [0030] describes measuring the difference between the measured pressure and the permissible pressure, this is the same as an accuracy or constant error measurement.) 
Regarding claim 5, Pollard meets the claimed, The method of claim 2, wherein the error is variable (Pollard [0030]-[0032] describe the error varies from being above a trigger point to being a maximum permissible pressure, see also Figure 8.)
Regarding claim 6, Pollard does not explicitly meet the claimed, The method of claim 5, wherein the error is greater at a beginning of a fill cycle of the injection molding machine than at an end of the fill cycle of an injection molding machine, however, Pollard [0032] describes that when the pressure exceeds an acceptable range or trigger point, the injection molding screw is adjusted to bring the pressure back to an acceptable finalizing pressure. Therefore, the error between the calculated pressure and the desired pressure is inherently larger when the pressure is detected and is then smaller when corrected as the cycle continues which reduces the error over time. 
Regarding claim 7, Pollard does not explicitly meet the claimed, The method of claim 5, wherein the error changes one of linearly or non-linearly, however, all changes are either linear or non-linear, therefore, Pollard [0032], which describes the error changing, is inherently either a linear or non-linear change.
Regarding claim 9, Pollard meets the claimed, The method of claim 1, wherein the property is one of a group including stress, strain, drag, compressibility, rheology, load cell pressure, and hydraulic pressure (Pollard [0028] describes strain.)
Regarding claim 10, Pollard meets, The method of claim 1, further comprising: measuring, by another sensor of the injection molding machine, another property associated with the injection of the polymeric material; and based on the measured property and the another measured property, calculating the value indicative of a melt pressure of the polymeric material, (Pollard [0004] and [0030] describes using other properties to adjust the injection molding system such as temperature or viscosity.)
Regarding claim 11, Pollard meets the claimed, The method of claim 1, wherein the sensor is one of within a screw of the injection molding machine, behind the screw of the injection molding machine, in front of a tip of the screw of the injection molding machine, in a nozzle of the injection molding machine, in a gate of the injection molding machine, or in at least one cavity of a mold received in the injection molding machine (Pollard [0028] describes the first strain gauge sensor 52 is in the vicinity of the nozzle.)

Regarding claim 12, Pollard meets the claimed, The method of claim 1, wherein calculating the value indicative of the melt pressure further comprises calculating the value of the melt pressure from a relationship between the melt pressure and the measured property (Pollard [0030] describes using the strain to approximate the cavity pressure, it is inherent that a relationship between strain and pressure must exist in order for pressure to be calculated.)
Regarding claim 13, Pollard meets the claimed, The method of claim 12, further comprising calculating the value indicative of the melt pressure based on one or more properties of the polymeric material and/or one or more properties of the screw of the injection molding machine (Pollard [0030] describes using the strain caused by injection of the material to approximate the cavity pressure.)
Regarding claim 14, Pollard meets the claimed, The method of claim 1, wherein calculating the value indicative of the melt pressure further comprises calculating the value of the melt pressure based on one or more known relationships between the melt pressure and the measured property from previous testing (Pollard [0030] describes using the strain to approximate the cavity pressure, it is inherent that a relationship between strain and pressure must exist in order for pressure to be calculated.)
Regarding claim 15, Pollard meets the claimed, The method of claim 1, wherein the injection molding machine operates at low, constant pressure (Pollard [0045] describes that the process can be performed at low constant pressure.)


Regarding claim 17, Pollard meets the claimed, A system for adjusting melt pressure during injection molding, the system comprising: an injection molding machine comprising: an injection unit configured to inject a polymeric material, (Pollard [0025] describes an injection molding apparatus 10 with an injection system 12 with a screw 22 for injecting the material) and a sensor configured to measure a property associated with the injection of the polymeric material; (Pollard [0028] describes a strain gauge sensor 52 which measures strain) and a controller communicatively coupled to the injection molding machine and configured to: based on the measured property, calculate a value indicative of a melt pressure of the polymeric material, (Pollard [0028]-[0030] describe a controller 50 communicates with the sensor 52 to calculate a pressure of the cavity) and based on the value indicative of the melt pressure and a desired melt pressure of the polymeric material as a function of time, adjust operation of the injection molding machine, (Pollard [0029] describes the change in surface strain is used to calculate the pressure) wherein adjusting operation of the injection molding machine adjusts the injection of the polymeric material in an effort to minimize any difference between the melt pressure and the desired melt pressure (Pollard [0030]-[0032] describes adjusting the injection molding process to fit within a desired or permissible value.)
Regarding claim 18, Pollard meets the claimed, The system of claim 17, wherein in calculating the value indicative of the melt pressure of the polymeric material, the controller is further configured to estimate an error associated with the value (Pollard [0030] describes measuring the pressure approximated from the strain measurements and comparing it to the maximum permissible pressure value. The comparison of the measured value to the permissible value meets the broadest reasonable interpretation of “an error associated with the value.”)
Regarding claim 19, Pollard meets the claimed, The method of claim 18, wherein in adjusting operation of the injection molding machine, the controller is further configured to adjust operation of the injection molding machine based on the estimated error (Pollard [0030] describes the injection molding machine is adjusted so to not exceed the permissible pressure.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pollard (US 2017/0021544) modified by McAteer (US 2013/0134633).
Regarding claim 8, Pollard does not describe why the variation between the measured and predetermined pressure occurs and does not meet the claim, The method of claim 2, wherein the error is a result of at least one of the compressibility or the drag of the polymeric material.
Analogous in the field of injection molding, McAteer meets the claimed, The method of claim 2, wherein the error is a result of at least one of the compressibility or the drag of the polymeric material (McAteer [0056] describes an injection molding system and teaches that the material compressibility causes variations in the pressure of the material.)
	Although Pollard does not recognize that variations in pressure are caused by compressibility, it would have been obvious to a person of ordinary skill in the art before the filing date that the error or variations in the calculated pressure vs the desired pressure described in Pollard would have arisen from compressibility of the material as described in McAteer [0056].
Regarding claim 20,  Pollard  does not describe why the variation between the measured and predetermined pressure occurs and does not meet the claimed, The method of claim 18, wherein the error is a result of at least one of the compressibility or the drag of the polymeric material.
Analogous in the field of injection molding, McAteer meets the claimed, The method of claim 2, wherein the error is a result of at least one of the compressibility or the drag of the polymeric material (McAteer [0056] describes an injection molding system and teaches that the material compressibility causes variations in the pressure of the material.)
	Although Pollard does not recognize that variations in pressure are caused by compressibility, it would have been obvious to a person of ordinary skill in the art before the filing date that the error or variations in the calculated pressure vs the desired pressure described in Pollard would have arisen from compressibility of the material as described in McAteer [0056].

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Pollard (US 2017/0021544) modified by Shiraishi (US 2017/0031330).
Regarding claim 16, Pollard describes, The method of claim 1, further comprising, based on the value indicative of the melt pressure and the desired melt pressure of the polymeric material as a function of time, adjust operation of the injection molding machine (Pollard [0030]-[0032] describe the process of adjusting the injection process if the controller determines that the pressure of the mold cavity exceeds a predetermined range in order to return the pressure to the desired range.)
Pollard does not describe the operation of the molding machine is adjusted using a machine learning algorithm.
Analogous in the field of injection molding control, Shiraishi describes using a machine learning algorithm (Shiraishi [0027] and [0046]-[0052] describe using a machine learning device to adjust the operating conditions of an injection molding system.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the method of adjusting the operation of the injection molding as described in Pollard with using a machine learning algorithm to control and injection molding process as described in Shiraishi in order to adjust molding conditions in a short period of time and perform more stabilized molding, see Shiraishi [0027]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0165889, see [0018]-[0021] and throughout.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953. The examiner can normally be reached Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.B./Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744